*499THIS was an application by the attorney of the plaintiffs, for liberty to file fpecial bail in. both fuits, to enable him to furrender the defendant.
The circumftances as difclofed on affidavit, were thefe : The defendant, Van Waganer, had been arretted in both a ¿lions, one of which was for 4000 dollars, and the other for 400 dollars, at a very late hour of the night, and was, by the officer who took him, carried to the houfe of the plaintiff’s aitorney, who was then in bed. Being called up, the defendant requefted him to take asbail one John S. Moore, who was at firft refufed. But on the defendant’s reprefenting tlie diftreffed Hate his family would be in, and the ihock it would be to his credit, fliould he go to jail, the attorney, on receiving faithful affurance§, that fufllcient bail fliould be put in by nine o’clock the next morning, agreed to accept
*500JohtivS. Moore, as bail for that night, and the defendant was, accordingly, fuffercd to go at large. The defendant,. h°weveri infteacl of putting in fatisfañory bail, as he had promifed, went immediately on board a veffel that he owned, which was bound for the Weft-Indies, though he knew . ' at the time that Moore, who has lince been declared a bankrupt, was then infolvent. On this the plaintiffs’ attorney filed common bail in each of the fuits, according to the provifions of the ftatute; but having been threatened by the plaintiffs with being called on for the amount of their debts,
Boyd made the application above mentioned, which, not being oppofed, was granted.